Citation Nr: 1007756	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  08-37 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased compensable rating for 
hemorrhoids.  


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty in the 
Army from July 1978 to August 1992 and the Air Force from 
March 2003 to March 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

Initially, the Board notes that in November 2008, the Veteran 
requested a hearing before a decision review officer (DRO) 
and in December 2008, the Veteran requested a BVA hearing 
before a Veterans Law Judge.  However, in a March 2009 
correspondence, the Veteran stated that did not wish to have 
a DRO or BVA hearing.  Therefore, his request for a Board 
hearing is considered withdrawn.  38 C.F.R. § 20.704 (2009).  

FINDING OF FACT

The Veteran's hemorrhoids are no more than mild or moderate 
in severity.  


CONCLUSION OF LAW

The criteria for a compensable rating for hemorrhoids have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.114, Diagnostic Code 7336 (2009).  


	(CONTINUED ON NEXT PAGE)





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be sent prior 
to the appealed rating decision or, if sent after the rating 
decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in January 2008, 
prior to the date of the issuance of the appealed March 2008 
rating decision.

The Board further notes that in January 2008, the Veteran was 
notified that a disability rating and an effective date for 
the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorders 
described by the Veteran.  Additionally, he was afforded a VA 
examination in January 2008 that was fully adequate for the 
purposes of rendering this decision.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

Laws and Regulations- Increased Rating Claims Generally

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002& Supp. 2009); 38 C.F.R. § 4.1 
(2009). 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 (2009) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b).

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Specific Legal Criteria-Hemorrhoids

External or internal hemorrhoids are rated 0 percent when 
they are mild or moderate.  A 10 percent rating requires 
large or thrombotic, irreducible hemorrhoids with excessive 
redundant tissue evidencing frequent recurrences.  A 20 
percent rating requires hemorrhoids with persistent bleeding 
and secondary anemia or with fissures.  38 C.F.R. § 4.114, 
Diagnostic Code 7336.  

The Veteran's hemorrhoids are currently rated as 
noncompensable, pursuant to 38 C.F.R. § 4.114, Diagnostic 
Code 7336.

Factual Background

In a March 2006 rating decision, the RO granted service 
connection for hemorrhoids, and assigned a non-compensable 
rating effective May 4, 2005.  In December 2007, the Veteran 
filled out a claims form for hemorrhoids which was 
interpreted as a claim for an increased evaluation.  In a 
March 2008 rating decision, the RO continued the Veteran's 
noncompensable rating finding that the Veteran's VA 
examination failed to show large or thrombotic hemorrhoids 
which were irreducible with evidence of frequent recurrences.  
In his VA-9 substantive appeal and other statements in 
support of his claim, the Veteran has asserted that his 
symptoms merit a higher rating evaluation.

In a January 2008 statement in support of his claim, the 
Veteran stated that when he was examined in the VA hospital 
he had not had problems with hemorrhoids but, at the time of 
writing, he had hemorrhoids which resulted in itching and 
burning around the anus.  In January 2008, the Veteran's wife 
provided a statement for the Veteran's claims file stating 
that since her marriage to her husband, twelve years prior, 
she had purchased over-the-counter hemorrhoid medication for 
him.  She stated that his hemorrhoids bothered him from time 
to time.  

Later in January 2008, the Veteran was afforded a VA 
examination of the rectum and anus.  During his examination, 
the Veteran stated that he had managed his condition with 
over-the-counter Preparation H and Tucks pads.  He stated 
that he experienced flare-ups of his symptoms once or twice a 
month and that his main symptoms were itching and rectal 
bleeding.  It was noted that the Veteran denied pain or 
swelling.  The Veteran denied a history of hemorrhoid 
thrombosis, anal infections, proctitis, fissures in the anus 
or fecal leakage.  A diagnosis of internal hemorrhoids was 
provided.  

Treatment notes from the Columbia VA medical center dated in 
May 2008 noted that the Veteran had occasional hemorrhoids 
with occasional bleeding for which the Veteran used over-the-
counter medication as needed.  In a statement in support of 
his claim dated in June 2008, the Veteran stated that he had 
not had surgery for his condition because he used over-the-
counter medication to relieve the burning and itching of his 
hemorrhoids.  The Veteran further stated that, in contrast to 
what was reported by his VA examiner, he told the examiner 
that he did sometimes experience pain and itching symptoms.  
The Veteran also stated that when he had a large and 
difficult bowel movement he experienced some minor bleeding.  
In November 2008, the Veteran stated in his VA-9 substantive 
appeal form that he had a large hemorrhoid on the left side 
of his anus which caused burning and itching.

Analysis

The Board finds that the evidence as a whole shows that the 
Veteran's symptoms are no more than mild or moderate, and 
that this disability is properly rated as noncompensable (0 
percent) under Diagnostic Code 7336.  

The Veteran's clinical records, his January 2008 VA 
examination and his May 2008 Columbia VA medical center 
treatment note, do not demonstrate that the Veteran has large 
or thrombotic hemorrhoids with excessive redundant tissue, as 
required for a 10 percent rating under Diagnostic Code 7336.  
Additionally, there is no suggestion that he has become 
anemic due to persistent hemorrhoidal bleeding or that he has 
hemorrhoids with fissures.  While the Veteran has stated that 
he has a large hemorrhoid and has mentioned that he 
occasionally experiences bleeding after large or difficult 
bowel movements, the Veteran's hemorrhoids appear to be 
controlled and reduced by over-the-counter medications.  The 
Board finds that the Veteran's symptoms more closely 
approximate the mild and moderate symptoms described in the 
non-compensable rating evaluation than those symptoms 
required for a higher 10 or 20 percent rating under 
Diagnostic Code 7336.  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate. Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required. Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).  
Here, the Board finds that the disability picture presented 
by the Veteran's hemorrhoids is appropriately contemplated by 
the rating schedule.  Therefore, referral for consideration 
of an extraschedular evaluation is not warranted. Thun.

As the preponderance of the evidence is against the claim for 
a higher (compensable) rating for hemorrhoids, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinkski, 1 Vet. 
App. 49 (1990).  


ORDER

A compensable rating for hemorrhoids is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


